Citation Nr: 1619550	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-43 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Military Officers Association of America


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1976 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board initially denied the Veteran's claim in a November 2011 decision. Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and to the Veteran's September 2013 letter requesting vacatur and a new hearing at his local RO, the Board vacated the November 2011 decision by a June 2014 order.

In August 2014, the Board remanded this issue in order for the Veteran to be afforded a new hearing.  

In January 2016, the Veteran and his spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran served in the reserves until approximately 1994.  At his January 2016 hearing the Veteran indicated that as part of his training while in the reserves, he hiked with 80 to 100 pound packs.  The record does not currently contain any service treatment records for his period in the reserves.  The record also does not contain personnel records specifying the Veteran's periods of reserve training.  As a result, the Board finds that remand is necessary in order to attempt to obtain any outstanding treatment and personnel records from the Veteran's time in the reserves.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to ascertain the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA. All records and/or responses received should be associated with the claims file.  All efforts to obtain this evidence must be documented in the claims file.

2.  Take appropriate steps to obtain any outstanding service treatment records from the Veteran's reserve service.  All records and/or responses received should be associated with the claims file.  All efforts to obtain this evidence must be documented in the claims file. 
 
3.  As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), the AOJ/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile and notify the appellant if the records are not obtained.  All efforts to obtain these records should be documented in the claims file

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




